REASONS FOR ALLOWANCE
Application Status
This action is responsive to Applicant’s response filed 8/25/2022.
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected without traverse (see office action mailed 5/25/2022).  Accordingly, claims 17-21 have been cancelled in the Examiner’s Amendment below. 
Claims 1-9 and 11-16 are currently pending, claims 17-20 are canceled. 
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 17-20 have been canceled.
Explanation for Examiner’s Amendment
Since Applicant has not retained the right to petition the restriction requirement via traversal and the application is otherwise ready for allowance, the claims to the nonelected invention, except for claims directed to nonelected species and nonelected inventions eligible for rejoinder, may be canceled by an examiner’s amendment, and the application passed to issue. See MPEP 821.02.
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an Examiner’s statement of reasons for allowance: Regarding amended independent claims 1 and 14, Applicant has made persuasive arguments that the prior art does not teach a battery-powered impact tool capable of reaching 1,700 ft-lbs of fastening torque. As stated in the previous office action, Johnson et al. (US 2013/0139614) discloses an electric power tool capable of reaching 3,200 ft-lbs of fastening torque, however, Johnson’s powerful tool is not battery operated, but “designed to receive power from a 480-volt, 30-amp or a 220-volt, 30-amp power source” ([0015]). There is no indication that a battery powered impact tool as claimed, in the prior art would be capable of reaching 1,700 ft-lbs of fastening torque. Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731